Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claims 1-8 are objected to because of the following informalities:  
In claim 1, “a main device; and a wearing device, coupled to the main device and configured to provide an accommodating space that is dimension-adjustable, wherein the accommodating space is configured to accommodate a body part of a wearer and to maintain a relative position relationship between the electronic apparatus and the wearer, wherein the wearing device includes: a first member connected to the main device and configured to adjust dimensions of the accommodating space manually; and a second member” are not supported by the SPEC/drawing. Examiner notice that Applicant amended the SPEC and the drawing as per requested by the first action. However, in order to make up the limitations/terminologies, there are multiple labels pointed to the same or wrong parts (see drawing objections).
In claims 3 and claim 4, “the first member includes a first state and a second state” lack antecedent basis and/or not support by the SPEC. Further clarification is required. Claims 4-8 depended on claim 3. Therefore, the scope of claim 4 is also not support by the SPEC.
In claim 4, “the first manner is configured to adjust an overlapping degree of the first member, thereby adjusting the dimensions of the accommodating space; and the first member includes a locking member structure that locks the overlapping degree” are not supported by the SPEC. As discussed above, there are many items failed to provide labels. In the amended fig 3, Applicant indicated the “locking structure” is the same as the item 7. In addition, the “overlapping degree of the first member” are unclear as well. Based on the amended drawing, the first member is 31. What’s the “overlapping degree of the item 31”? Examiner assume the overlapping degree between the first member and the second member will be more proper in this case. Further clarification is required. Examiner notice that Applicant further define these items in the spec. However, the embodiments discussed in those paragraphs could be another different embodiments. Due to the uncertainty for the drawing, the scope of these limitations has no support by the SPEC. Further clarification is required. Examiner request Applicant to clearly label the important limitations in the drawing. If an item comprises multiple sub-items, Applicant can use curly bracket to clearly specify. In this office action, Examiner will broadly interpret the limitations from the independent claims. If the scope of the dependent claims is unclear, a 112 rejection will be applied (see the following).
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-8, 10-11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 5, “a plurality of non-return teeth that move one-way in a single direction; and an adjusting band partially disposed inside the support shell, wherein an overlapping degree of the adjusting band is adjustable along a first direction, and the first direction is a direction from the main device to the first member” are confuse and unclear. Applicant’s drawings show at least two “teeth” labels. However, the quality of the fig 3-4 are really poor. Therefore, Examiner can’t determine the difference and figure it out the scope.  Further clarification is required. Due to the uncertainty from claim 1 all the way to claims 4 and 5, there are too many ways to interpret the claim limitations (see above claim objections for claims 3-4). Therefore, Examiner apply 112(b) rejection for claim 5 and claims 6-8. In addition, the “direction” from the main device to the first member could be an incline compare to the horizontal. However, Applicant’s drawing seems to indicate as a substantially horizontal direction. These are all unclear in the SPEC/Drawing.
In Claims 6-8, due to the uncertainty and unclear scope of the parent claims, all these dependent claims are also rejected under 112(b). 
In claims 10, “the first member includes a first sub-unit and a second sub-unit, the first sub-unit is connected to a first end of the main device and a third end of the second member, the second sub-unit is connected to a second end of the main device and a fourth end of the second member, the first end is opposite to the second end, and the third end is opposite to the fourth end” are confuse and unclear. Applicant’s drawings failed to show the claimed limitations. In addition, the quality of the fig 3-4 are really poor. There is no way to show the “sub-unit” is connected to the “main device” which is also confuse as discussed above. Therefore, Examiner can’t determine the scope. In addition, there is no way for the first/second sub-unit to be connected to the main device as the new amended drawing shown the main device on the opposite end of the item 1. Further clarification is required. Due to the uncertainty from claim 1 all the way to claims 4 and 5, there are too many ways to interpret the claim limitations (see above claim objections). Therefore, Examiner apply 112(b) rejection for this claims and claims 11, 13. In addition, the “opposite to the second or fourth ends” is also not found in the drawing. The claimed limitations are all unclear in the SPEC/Drawing.
In Claims 11, 13, due to the uncertainty and unclear scope of the parent claims, all these dependent claims are also rejected under 112(b). 


Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations such as main device, wearing device, first/second members, locking member, teeth etc. (see the following), rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The new amended drawing included, at least, the following issues:
20: main device: this is the same as label 1 which is display module. The new amended label pointed to the front fact portion of the structure.
31 first member: This is the same as the item 5.  See the confusion with 311/312 below.
311, 312 (First and second sub-unit): This is basically a portion of the 2nd member. It’s unclear how these portion can be the 1st member which also pointed to the other piece? 
10 (adjusting band): This is basically, once again, a portion of the 2nd member and also similar location of new label 311.  
40 (locking structure): this is, once again, the same as the item 7. 
Examiner’s note: In order to respond to the objections and 112 rejection filed in the first action, Applicant further added the above labels. However, these labels are either duplicated to the existing labels or conflicted with the claims/SPEC (see the following office action)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 10, 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by XU (WO2018113081A1).
With regard claim 1 (see above objection), XU discloses An electronic apparatus (abstract; fig 1-5), comprising: a main device (any portion connects to the display; Examiner consider as a main deice); and a wearing device (Examiner consider any structure forms a wearing space is a wearing device), coupled to the main device and configured to provide an accommodating space that is dimension-adjustable (at least fig 1-5), wherein the accommodating space is configured to accommodate a body part of a wearer and to maintain a relative position relationship between the electronic apparatus and the wearer (abstract; fig 1-5), wherein the wearing device includes a first member connected to the main device (at least fig 1-3, the structure connected to the main device; see also the following rejections) and configured to adjust dimensions of the accommodating space manually (at least fig 1-3); and a second member configured to adjust dimensions of the accommodating space automatically (at least fig 3, adjust dimensions of the accommodating space automatically by, at least, the elastic parts), the second member being connected to the main device through the first member (without the first member secured to the device, the 2nd member can’t be connected/secured properly; Examiner consider the second member being connected to the main device through the first member).
With regard claim 3, Xu further disclosed the first member includes a first state and a second state (abstract, fig 2-5), and the first manner is configured to adjust a positional relationship to change the first member between the first state and the second state, thereby adjusting the dimensions of the accommodating space (abstract, fig 2-5).
With regard claim 4, Xu further disclosed the first manner is configured to adjust an overlapping degree of the first member (at least fig 3-5), thereby adjusting the dimensions of the accommodating space; and the first member includes a locking structure that locks the overlapping degree (at least fig 3-5; Any structure allows to maintain/lock the device in a certain dimension; Examiner consider as a locking member).
With regard claim 5 (see also 112 rejection and/or drawing objection), Xu further disclosed the first member further includes: a support shell (Examiner consider any structure can cover the teeth and a portion of the band is “a support shell”), configured with a plurality of non-return teeth each including a first side and a second side with a slope of the first side being larger than a slope of the second side (at least fig 5, one side with a slope larger than the other which is almost zero) (at least fig 3-5; any teeth allow to maintain the structure in a single position; Examiner consider as a non-return teeth); and an adjusting band partially disposed inside the support shell (at least fig 3; a portion of a bend to be worn by the user), wherein an overlapping degree of the adjusting band is adjustable along a first direction, and the first direction is a direction from the main device to the first member (at least fig 3-5).
With regard claim 9, Xu further disclosed the second member includes a third state and a fourth state (abstract, fig 2-5), and the second manner is configured to adjust an elastic deformation of the second member to change the second member between the third state and the fourth state, thereby adjusting the dimensions of the accommodating space (at least fig 1-3).
With regard claim 10 (see also 112 rejection), Xu further disclosed the first member includes a first sub-unit and a second sub-unit, the first sub-unit is connected to a first end of the main device and a third end of the second member (at least fig 3, any parts connected to a first end of the main device and a third end of the second member; Examiner consider as the sub-units), the second sub-unit is connected to a second end of the main device and a fourth end of the second member, the first end is opposite to the second end, and the third end is opposite to the fourth end (at least fig 3). Examiner’s note: all the parts are connected as shown in fig 1.
With regard claim 12, Xu further disclosed the main device includes a display module configured to output display data towards the accommodating space, such that the accommodating space allows the electronic apparatus to stay stable in a position with respect to a wearer's head, and the display module falls within wearer's eyesight (at least fig 1, see also abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 rejected under 35 U.S.C. 103(a) as being unpatentable over XU (WO2018113081A1). 
With regard claim 2, the above Primary art further disclosed an accommodating space adjustment portion of the first member has a first elastic parameter (at least fig 3, the elastic parameter on one side); an accommodating space adjustment portion of the second member has a second elastic parameter (at least fig 3, the elastic parameter on one side); and the first member and the second member are configured to support simultaneous adjustment of the dimensions of the accommodating space (see fig 2-3).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first elastic parameter is smaller than the second elastic parameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first elastic parameter is smaller than the second elastic parameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation to modify the previous discussed structure with the current feature is to provide different degree of adjustment on each side. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Without acquiescing to the Office's assertions, Applicant notes that according to amended claim 1, the second member is not directly connected to the main device but is connected to the main device via the first member. Therefore, neither of the "structures on left and right hand sides" in FIG. 3 of Xu can constitute the claimed "second member." Further, Xu's structure does not include a part directly connected to the alleged main device and configured to adjust dimensions of the accommodating space manually and a part indirectly connected to the alleged main device and configured to adjust dimensions of the accommodating space automatically.” (pages 14-16).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Xu teaches: a second member configured to adjust dimensions of the accommodating space automatically (at least fig 3, adjust dimensions of the accommodating space automatically by, at least, the elastic parts), the second member being connected to the main device through the first member (without the first member secured to the device, the 2nd member can’t be connected/secured properly; Examiner consider the second member being connected to the main device through the first member).

With respect to the Applicants’ remarks that, “In the rejection of claim 5, the Office asserted "any teeth allow to maintain the structure in a single position" of Xu corresponds to the claimed "non-return teeth." Id at 8. Without acquiescing to the Office's assertion, Applicant notes that two sides of each tooth in Xu have the same slope. Xu does not disclose "a plurality of non-return teeth each including a first side and a second side with a slope of the first side being larger than a slope of the second side," as recited in amended claim 5. Thus, claim 5 is allowable also for this additional reason.” (pages 16-17).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Xu teaches: a plurality of non-return teeth each including a first side and a second side with a slope of the first side being larger than a slope of the second side (at least fig 5, one side with a slope larger than the other which is almost zero) (at least fig 3-5; any teeth allow to maintain the structure in a single position; Examiner consider as a non-return teeth); and an adjusting band partially disposed inside the support shell (at least fig 3; a portion of a bend to be worn by the user), wherein an overlapping degree of the adjusting band is adjustable along a first direction, and the first direction is a direction from the main device to the first member (at least fig 3-5).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841